Exhibit 10.1

FORM OF STOCK OPTION AWARD GRANT AGREEMENT

[DATE]

[Name

Address

Address]

Dear:

Pursuant to the NTELOS Holdings Corp. 2010 Equity and Cash Incentive Plan (the
“Plan”), the Plan’s administrative committee (the “Committee”) hereby grants to
you an Incentive Stock Option (“Option”) to purchase [NUMBER] shares of Common
Stock, par value $.01 (“Award”) at an Exercise Price of $[PRICE] per share. Your
Option is intended to be an Incentive Stock Option. However, your Option will be
treated as an Incentive Stock Option only to the extent that (i) the number of
Award shares with respect to which this Option and any other Incentive Stock
Options granted to you become exercisable for the first time in any calendar
year multiplied by (ii) the Exercise Price of the Option does not exceed one
hundred thousand dollars ($100,000) (or such other amount as is set as the limit
for Incentive Stock Options). To the extent such dollar limitation is exceeded
in any calendar year, then this Option may nevertheless be exercised as a
Non-Qualified Stock Option for the excess number of Award shares. You may direct
that any exercise of this Option be deemed an exercise of the Incentive Stock
Option or the Non-Qualified Stock Option portion to the extent available
hereunder.

This Award is subject to the applicable terms and conditions of the Plan, which
are incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control. All capitalized terms used herein have the
meanings set forth herein or in the Plan, as applicable.

Subject to your continued employment with the Company and its Subsidiaries, your
Award will vest and become exercisable as follows (the “Time Vesting Schedule”):

[Vesting Schedule]

In addition to the Time Vesting Schedule above, the following enhanced vesting
provisions shall also apply to your Award shares:

 

  •  

In the event your employment with the Company is terminated (other than in
connection with or in contemplation of a Change in Control) (A) by the Company
other than for Cause (as defined in the Plan), (B) by you for Good Reason (as
defined below) or (C) on account of your death or Disability (as defined in the
Plan), your entire Award shall fully vest and become exercisable immediately
prior to your Termination Date.

 

  •  

In the event the Company terminates your employment involuntarily and without
Cause in contemplation of or within [NUMBER] months after a Change in Control,
as defined in the Plan, then your entire Award will fully vest and become
exercisable immediately prior to your Termination Date. Your employment will be
considered to have been terminated “in contemplation of” a Change in Control
only if the Company makes a public announcement or files a report or proxy
statement with the Securities and Exchange Commission disclosing a



--------------------------------------------------------------------------------

 

transaction or series of transactions which, if completed, would constitute a
Change in Control and your employment is terminated by the Company without Cause
during the period beginning with such disclosure and ending the earlier of
(x) the date that the Board, acting in good faith, adopts a resolution stating
that the transaction or series of transactions will not be completed or (y) the
date that such transaction or series of transactions is completed.

You will not be entitled to receive the benefit of the enhanced vesting
provisions if your employment terminates on account of your termination by the
Company for Cause or your voluntary resignation other than for Good Reason. For
purposes of this Award, “Good Reason” means your voluntary termination of
employment with the Company other than on account of Cause, death, Disability or
Retirement and based on (1) the assignment to you of duties materially
inconsistent with your position and status with the Company as they existed
previously, or a substantial diminution in your title, offices or authority, or
in the nature of your other responsibilities, as they existed previously; or
(2) a material reduction by the Company in your base salary as in effect
previously or as your salary may be increased from time to time, without your
written consent; or (3) a material reduction by the Company in the target cash
bonus payable to you under any incentive compensation plan(s), as it (or they)
may be modified from time to time, in effect previously, or a failure by the
Company to continue you as a participant in such incentive compensation plan(s)
on a basis that is not materially less than your participation previously or to
pay you the amounts that you would be entitled to receive in accordance with
such plan(s); or (4) the Company requiring you to be based more than fifty
(50) miles from the location where you were based previously, except for travel
on the Company’s business that is required or necessary to performance of your
job and substantially consistent with your business travel obligations
previously. Additionally, you must give the Company notice of any event or
condition that would constitute “Good Reason” within thirty (30) days of the
event or condition which would constitute “Good Reason,” and upon receipt of
such notice the Company shall have thirty (30) days to remedy such event or
condition, and if such event or condition is not remedied within such thirty
(30)-day period, any termination of employment by you for “Good Reason” must
occur within sixty (60) days after the period for remedying such condition or
event has expired.

Subject to the terms of the Plan and your continued employment through such
date, any vested and exercisable portion of the Option will remain available for
purchase until the tenth anniversary of the grant date (the “Expiration Date”).
However, notwithstanding the foregoing, upon your Termination Date, the Option
shall remain exercisable only in accordance with the terms of the Plan and this
Award (the “Exercise Period”). Any vested and exercisable portion of your Award
that is not so exercised within the applicable Exercise Period shall be
forfeited with no further compensation due to you. Additionally, unless
otherwise provided by the Committee, any portion of your Award that is not
vested or exercisable as of your Termination Date shall be forfeited with no
further compensation due to you.

 

2



--------------------------------------------------------------------------------

All or part of the exercisable Options may be exercised by you upon (a) your
written notice to the Company of exercise and (b) your payment of the Exercise
Price and any applicable withholding taxes in full at the time of exercise in
any manner provided for under the terms of the Plan.

By accepting this Award, you agree upon grant of your Award to be bound by the
following confidentiality and non-solicitation restrictions:

Confidentiality

You understand and acknowledge that during your employment with the Company, you
have been and will be making use of, acquiring or adding to the Company’s
Confidential Information (as defined below). In order to protect the
Confidential Information, you will not, during your employment with the Company
or at any time thereafter, in any way utilize any of the Confidential
Information except in connection with your employment by the Company. You will
not at any time use any Confidential Information for your own benefit or the
benefit of any person except the Company. At the end of your employment with the
Company, you will surrender and return to the Company any and all Confidential
Information in your possession or control, as well as any other Company property
that is in your possession or control. The term “Confidential Information” shall
mean any information that is confidential and proprietary to the Company,
including but not limited to the following general categories: (a) trade
secrets; (b) lists and other information about current and prospective
customers; (c) plans or strategies for sales, marketing, business development,
or system build-out; (d) sales and account records; (e) prices or pricing
strategy or information; (f) current and proposed advertising and promotional
programs; (g) engineering and technical data; (h) the Company’s methods,
systems, techniques, procedures, designs, formula, inventions and know-how;
(i) personnel information; (j) legal advice and strategies; and (k) other
information of a similar nature not known or made available to the public or the
Company’s competitors. “Confidential Information” shall also include any such
information that you may prepare or create during your employment with the
Company, as well as such information that has been or may be created or prepared
by others. This promise of confidentiality is in addition to any common law or
statutory rights of the Company to prevent disclosure of its trade secrets
and/or Confidential Information.

Non-Solicitation

While you are employed by the Company and for one (1) year after your
Termination Date, you will not, directly or indirectly, solicit or encourage any
employee of the Company to terminate employment with the Company; hire, or cause
to be hired, for any employment by a competitor, any person who within the
preceding 12 month period has been employed by the Company, or assist any other
person, firm, or corporation to do any of the foregoing acts. Additionally,
while you are employed by the Company and for one (1) year after your
Termination Date, you will not, directly or indirectly, sell, attempt to sell,
provide or attempt to provide any wireless telecommunication services, including
but not limited to internet services, to any person or entity who was a customer
or an actively sought prospective customer of the Company, at any time during
the Executive’s employment with the Company. Notwithstanding the foregoing, you
shall not be deemed to have violated this section to the extent that you are in
compliance with the corresponding non-solicitation provisions of your employment
agreement, as in effect at the time of any determination.

In the event you breach any of foregoing confidentiality or non-solicitation
restrictions, in addition to any contractual or common law right the Company may
have against you, you will waive and forfeit any and all rights to any further
benefits under this letter or under the Plan and you will repay the Company for
any benefit you may have already received under this letter or under the Plan.

 

3



--------------------------------------------------------------------------------

Stock Ownership Requirement

The Company has established Common Stock Ownership and Retention Guidelines for
Directors and Officers (the “Guidelines”) to emphasize the link between officers
and the long-term interests of shareholders of the Company and to enhance the
Company’s image by openly communicating to investors, market analysts and the
public that officer interests are tied directly to the long-term success of the
Company through personal capital investment in Company stock. By accepting this
Award, you acknowledge that you have received a copy of the Guidelines and agree
to adhere to the terms and conditions contained therein.

By accepting this Award, you acknowledge and agree that you will accumulate and
hold shares of the common stock, $.01 par value per share, of the Company
pursuant to the Guidelines. If you are promoted into another position, you
acknowledge and agree that you will accumulate and hold additional shares
pursuant to the Guidelines. Prior to any sale of your stock, you agree to seek
clearance and to notify the Company’s General Counsel that you will not go below
your target stock ownership level (other than sales to pay taxes permitted by
this letter). You are also expected to comply with all relevant securities
regulations at the time of any sale of Company stock.

You also agree to certify as the Committee requests whether or not you are in
compliance with the Guidelines. You agree that until such time as you have
reached your stock ownership guideline, you will hold 100% of the shares of
common stock received upon lapse of the restrictions upon restricted stock and
upon exercise of stock options (net of any shares utilized to pay for tax
withholding and the exercise price of the option, to the extent permitted). You
also agree to sell or otherwise dispose of any Company stock you own once your
stock ownership level is met only to the extent that your remaining holdings do
not fall below the minimum stock ownership level. The Committee in its sole
discretion can make hardship exceptions to the Guidelines or to permit sales
pursuant to Rule 10b5-1 sales plans to the extent the Committee deems
appropriate. The Committee reserves the right to interpret, modify or terminate
the Guidelines at any time except that no such change or modification will
adversely affect you without your prior consent.

The Company may impose any additional conditions or restrictions on the Award or
the exercise of the Option as it deems necessary or advisable to ensure that all
rights granted under the Plan satisfy the requirements of applicable securities
laws. The Company shall not be obligated to issue or deliver any shares if such
action violates any provision of any law or regulation of any governmental
authority or national securities exchange.

The Committee may amend the terms of this Award to the extent it deems
appropriate to carry out the terms of the Plan. The construction and
interpretation of any provision of this Award or the Plan shall be final and
conclusive when made by the Committee.

Nothing in this letter shall confer on you the right to continue in the service
of the Company or its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries to terminate your service at any time, which rights
shall be subject to the terms and conditions of any applicable employment
agreement or other contractual relationship between you and the Company, if such
agreement or other relationship exists.

 

4



--------------------------------------------------------------------------------

Please sign and return a copy of this agreement to                     ,
designating your approval of this letter. This acknowledgement must be returned
within thirty (30) days; otherwise, the Award will lapse and become null and
void. Your signature will also acknowledge that you have received and reviewed
the Plan and that you agree to be bound by the applicable terms of this letter
and the Plan.

 

Very truly yours, NTELOS HOLDINGS CORP. By:  

 

  [Name]   [Title]

 

ACKNOWLEDGED AND ACCEPTED

 

Dated:  

 

 

5